 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Long Island College Hospital and District 1199,League of Registered Nurses, National Union ofHospital and Health Care Employees, Retail,Wholesale and Department Store Union, AFL-CIO, Petitioner. Case 29-RC-4593May 28, 1981DECISION ON REVIEWUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held before a hearing officer of theNational Labor Relations Board. On August 10,1979, the Regional Director for Region 29 issued aDecision and Direction of Election in which hefound appropriate a bargaining unit consisting ofregistered nurses (RNs), with certain exceptions,employed by the The Long Island College Hospi-tal (LICH). Thereafter, in accordance with Section102.67 of the National Labor Relations BoardRules and Regulations, Series 8, as amended, theEmployer filed a request for review of the Region-al Director's Decision and Direction of Election,contending, inter alia, that the Regional Directorerred in failing to find that only a unit of all profes-sional employees is appropriate.On September 11, 1979, the National Labor Re-lations Board by telegraphic order granted the re-quest for review. Thereafter, on September 20,1979, an election was conducted among employeesin the unit found appropriate by the Regional Di-rector, and the ballots were impounded pendingresolution of the issues under review by the Board.The Board has considered the entire record inthis proceeding, including the briefs filed onreview, and makes the following findings:LICH is a nonprofit, acute care hospital locatedin Brooklyn, New York. It operates out of twomain buildings which are adjacent to each other, aclinical facility across the street, and approximately30 other buildings but all within Brooklyn. Threeof these satellite facilities employ at least one RN:the methadone clinic, the alcoholism treatmentcenter, and the kidney center. LICH has 567 bedsand approximately 2,200 employees. LICH also op-erates a school of nursing which is housed in anold church building located about a block and ahalf from the main buildings.LICH is governed by a board of regents, com-posed of a chairman, a secretary-treasurer, and ap-proximately 35 members selected from the commu-nity. Reporting to the board of regents is the presi-dent, the Employer's chief administrative officer,with the responsibility for overall operations.Under the president are six vice presidents and anassistant vice president. There is also an executivemanagement team, comprised of associate or assist-256 NLRB No. 34ant administrators of the Employer's approximately36 divisions, which makes all major decisions af-fecting hospital operations. One member of the ex-ecutive management team is the vice president anddirector of nursing, Lisa Appenzeller. As directorof nursing, Appenzeller formulates and implementsthe policies and procedures, and acts as the overallsupervisor for the nursing department. As vicepresident of nursing, Appenzeller shares the re-sponsibility for the overall administration of thehospital and oversees the operations of the schoolof nursing.The Petitioner and the Intervenor' seek a unit of350-400 RNs, including approximately 320 RNs inthe nursing department,27 utilization review coor-dinators, 6-8 RNs in the kidney center, 5-6 RNs inthe methadone clinic, 3 RNs in the home care de-partment, and an RN in the alcoholism treatmentcenter. Employee classifications sought includestaff nurse, assistant nursing care coordinator, utili-zation review coordinator, home care nurse, auditnurse, and conference nurse.3The Employer con-tends that the only appropriate unit is one thatcombines the RNs with the 150-200 other healthcare professionals, but excluding physicians anddentists.4Within such a unit the Employer wouldinclude the following professional employees: 17social workers; 6 social work assistants;55 dieti-cians; 5 nutritionists; 8 pharmacists; 9 physicaltherapists; 3 occupational therapists; 1 recreationaltherapist; 2 speech pathologists; 48 laboratory tech-nologists; I staff librarian; 1 medical librarian; 1 au-diologist; 2 psychologists; I orthoepist; I biomedi-cal engineer; 2 physicists; 12 methadone counselors;1 vocational counselor; 15 alcoholism counselors; 7teachers and assistant teachers in the Lamm Insti-Local 144, Hotel, Hospital, Nursing Home and Allied Health Serv-ices Union, Service Employees International Union, AFL-CIO, was per-mitted to intervene after demonstrating a sufficient showing of interest.2 When discussing RNs at LICH, we are generally speaking about theapproximately 320 RNs in the nursing department, the bulk of the unitsought, unless otherwise indicated.3 The Regional Director directed an election in the following unit:All full-time and regular part-time registered professional nurses andpersons authorized by permit to practice as registered professionalnurses including staff nurses (which include kidney center nurses,methadone clinic nurses and alcohol clinic nurses), assistant nursingcare coordinators, utilization review coordinators, staff home carenurses, conference nurses and audit nurses, employed by the Em-ploer at 340 Henry Street, Brooklyn, New York, and its otherBrooklyn, New York locations; excluding student loan officers, stu-dent nurse recruiters, nurse anesthetists, staff development instruc-tors, school of nursing instructors and assistant instructors, clinicalneuroscience coordinators, coordinator of employee health services,and all other employees, guards and all other supervisors within themeaning of the Act.When discussing the non-nurse professionals employed at LICH, wedo not include doctors and dentists unless otherwise indicated.5 While the parties stipulated to the professional status of most of theclassifications listed, there was no agreement on the professional status ofsocial work assistants and alcoholism counselors. THE LONG ISLAND COLLEGE HOSPITAL203tute;67 nurse anesthetists; and 10 instructors andassistant instructors in the school of nursing. 7There are approximately 320 nonsupervisoryRNs in the department of nursing; the vast major-ity work on one of the 21 inpatient units main-tained by LICH. Nursing care coordinators act asfirst-line supervisors of inpatient units with the full-time responsibility for the quality of nursing careprovided. Nursing care coordinators report to as-sistant directors of nursing, who in turn report tothe associate director of nursing,8who in turn re-ports to the director of nursing. The director ofnursing has the ultimate authority to hire, fire, dis-cipline, and take other supervisory actions. In prac-tice, however, RNs are hired and disciplined bythe assistant director of nursing and the nursingcare coordinator responsible for a particular inpa-tient unit. The director of nursing is actively in-volved in decisions to terminate RNs, however.State law requires that before becoming an RNan individual must complete a specialized educationprogram approved by the State. All RNs are li-censed by the State of New York Education De-partment and are required to pass a uniform exami-nation as a condition of licensure. State law definesthe distinct duties and responsibilities of RNs andrequires that they plan, supervise, and evaluate thecare provided to patients. Only physicians andRNs, or a person working under the direct supervi-sion of an RN, may administer medication to a pa-tient. The director of nursing is required by law toreport to the State Education Department any RNwho violates his or her professional responsibility.Violations can result in the imposition of disciplineincluding the revocation of an RN's license.I The Lamm Institute treats children with development disabilities7 Based upon their lack of community of interest with the other RNsemployed by LICH, the parties stipulated that nurse anesthetists, staff de-velopment instructors, and instructors and assistant instructors in theschool of nursing should be excluded if a unit limited to RNs is found tobe appropriate The parties further stipulated that staff development in-structors should be excluded as supervisors The parties also stipulatedthat the following employee classifications which are held by RNs shouldbe excluded as supervisory or managerial positions: vice president and di-rector of nursing: director of home care; associate director of nursing; as-sociate director for the school of nursing; associate director for staffingand recruitment; associate director for staff development; assistant direc-tor for nursing; operating room manager; administrative and clinicalnurse coordinator for ambulatory care; nursing care coordinator; supervi-sor for utilization review; chief nurse anesthetist; patient advocate: clini-cal neuroscience coordinator; and the coordinator of employee healthservices. Finally, the parties stipulated that the RNs employed in theschool of nursing as the student nurse recruiter and as the student loanofficer should be excluded from either an overall professional unit or anRN unit since there is no requirement that those positions be filled byRNs. The Regional Director found that the record accords with the stip-ulations.s There are four associate directors who report to the vice presidentand director of nursing. The responsibilities of the associate director ofnursing appear to relate pnmarily to the day-to-day operations of thenursing department. There is also an associate director for the school ofnursing, an associate director of staff development, and an associate di-rector for staffing and recruitment.The Joint Committee on the Accreditation ofHospitals (JCAH), a voluntary agency that surveysthe quality of care provided at hospitals, evaluatesseparately the Employer's nursing department.Among the factors reviewed by the JCAH are theratio of RNs to patients, the adequacy of the con-tinuing education program available to RNs, andthe system for evaluating the performance of RNs.The Health Department of the State of New York,in addition to requiring that RNs undergo periodicevaluations, periodically inspects the nursing de-partment and informs LICH of any failure to meetthe requisite state standards. Failure to correct re-ported deficiencies may result in the imposition ofpenalties.There is a 6-month probationary period for RNsin the nursing department; at the end of that periodthe decision to retain a probationary RN is madeby a nursing care coordinator and an assistant di-rector of nursing. When hired, RNs attend a spe-cialized orientation program. The nursing depart-ment also maintains an extensive inservice continu-ing education program for RNs, who are encour-aged, but not required, to attend. There are period-ic meetings in the nursing department for RNs.Nurse anesthetists and instructors and assistant in-structors in the school of nursing are neither in-formed of, nor attend, these meetings.The vast majority of RNs work on inpatientunits attending to the nursing care needs of pa-tients.9Inpatient units are required by law to bestaffed with RNs at all times, 24 hours a day, 7days per week. A typical inpatient unit (A-9) inthe Atlantic Avenue building contains 51 beds.10Unit A-9 has a nursing care coordinator who hasthe full-time responsibility for the nursing care pro-vided on that unit. During the day shift (7:15 a.m.-3:30 p.m.), the unit is staffed by 11 RNs, includinga nursing care coordinator and an assistant nursingcare coordinator. The staffing requirement for theevening shift (3:15-11:30 p.m.) is three to fourRNs, while the night shift (11:15 p.m.-7:30 a.m.) isnormally staffed with three RNs. Some RNs are re-quired to rotate shifts, but rotations are usuallyhandled on a voluntary basis. RNs on the nightshift receive a shift differential; among other pro-fessionals only pharmacists receive shift differentialpay. The normal workweek for RNs is 37-1/29 There are several nonsupervisory RNs in the nursing department as-signed other responsibilities. The audit nurse is responsible for determin-ing whether qualit? care has been provided on the basis of patient chartsand other medical records There is no evidence concerning the duties ofthe conference nurse. The audit nurse and the conference nurse appear towork a normal 9-5 schedule.I' A typical inpatient unit in the Henry Street building has 35 beds;however, the record does not establish the normal staffing requirementfor a unit that size. 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDhours. Work schedules are established by nursingcare coordinators or assistant nursing care coordin-ators and are subject to the ultimate approval ofthe associate director of staffing and recruitment.Only the director of nursing can require an RN towork overtime. RNs are frequently shifted fromone inpatient unit to another. Because inpatientunits must be staffed by RNs at all times, specialscheduling arrangements must be made for RNswho are required to work on holidays.The positions of assistant nursing care coordina-tor and nursing care coordinator are promotionalpositions for RNs and most vacancies in these jobsare filled from within LICH. On one occasion anRN transferred to a teaching position in the schoolof nursing. Otherwise, there is no job interchangebetween RNs and other health care professionalsemployed by the Employer.There is only limited evidence concerning thesmall number of RNs employed outside the nursingdepartment but sought by the Unions. The threeRNs in the home care department are supervisedby the director of home care, an RN. The RNs inthe alcoholism treatment center, methadone clinic,and the kidney center are hired and supervised bythe respective clinic administrators. The director ofnursing is not responsible for the work of the RNsoutside the nursing department. RNs employedoutside the nursing department do not go throughthat department's orientation program; however,there is some indication that representatives of theRNs employed in these other facilities do on occa-sion attend some nursing department meetings. If avacancy occurs in an assistant nursing care coordi-nator or nursing care coordinator position withinthe nursing department, or within a hospital satel-lite facility, any RN employed at LICH is eligibleto apply for that position.'2Finally, there are theseven RNs employed as utilization review coordin-ators, whose function is to monitor the length of apatient's stay. They evaluate a particular patient'slength of stay against predetermined criteria estab-lishing the normal length of hospitalization re-quired for a patient with a particular malady. Thisprocess is designed to insure that patients are nei-ther kept for too long, nor for too short a time, inthe hospital. Utilization review coordinators arepart of the professional standards review organiza-tion and that department reports to the assistantvice president.The educational and licensure requirements forother professionals vary. All categories of healthII As vice president of nursing. Appenzeller signs off on the budgetrequests for the RNs employed in the satellite facilities, but this appearsto be a simple formality.12 There are nursing care coordinators and assistant nursing care coor-dinators employed in the kidney center and in the methadone clinic.care professionals must have a bachelor's degree.Certain professionals, such as social workers, au-diologists, pharmacists, and librarians must alsohave graduate degrees in their specialized fields.Some of the health care professionals, such as labo-ratory technologists and nutritionists, are licensedby professional associations; others, such as socialworkers, the recreational therapist, occupationaltherapists, pharmacists, teachers in the Lamm Insti-tute, physical therapists, speech pathologists, andthe audiologist, are licensed by state agencies.All professional employees, including RNs, aresubject to common personnel policies and receivethe same employee benefits. They all work a basicworkweek of 37-1/2 hours, except nurse anesthe-tists, and have a 6-month probationary period. Allprofessionals are evaluated at the end of their pro-bationary period and yearly thereafter. The sameevaluation form is used for all professionals includ-ing RNs. Laboratory technologists are regularly as-signed to work on three shifts and pharmacists ontwo shifts; the others normally work 5 days a weekfrom 9 a.m. to 5 p.m.The average salary for staff RNs, including utili-zation review coordinators, is approximately$15,000 a year. Salaries for staff RNs increase withseniority and there is approximately a $1,500 differ-ence between the highest and lowest salaries. As-sistant nursing care coordinators average 5 percentmore than staff RNs. The salaries of the otherhealth care professionals fall within a wide range.Of those which the Employer would include, thehighest average salaries are received by the epide-miologist and physicists (60 percent higher thanRNs); the lowest average salaries are paid to teach-ers and assistant teachers in the Lamm Institute(less than 70 percent of the average salary of RNs).Overall, the average salaries paid to other healthcare professionals generally fall within a range 25percent above and below the average salary ofRNs.LICH applies a "holistic" approach to patientcare. That approach emphasizes coordination, co-operation, and interaction among the various spe-cialists in the institution. Consistent with this ap-proach, the Employer maintains various interdisci-plinary committees (approximately 20), all ofwhich include at least one representative from thedepartment of nursing. The purpose of these com-mittees is to increase the coordination among thevarious disciplines to promote increased efficiencyin patient care." Appenzeller described the Employer's holistic care philosophy as "amultidisciplinary effort [focusing on] the total care of the patient, [and in-voling] constant collaboration and concerted effort " THE LONG ISLAND COLLEGE HOSPITAL205As part of its holistic approach the Employeruses an integrated charting system, under which allprofessional employees involved in the treatment ofa patient make entries regarding their observationsand treatment on a single chart. Patient charts arekept in the nursing stations on inpatient units.The Employer elicited extensive testimony con-cerning job interaction between RNs and otherhealth care professionals. What this testimonymakes very apparent is that most of this contact re-sults from the central role assigned to RNs in ad-ministering to the overall health care needs of pa-tients. Thus, when a patient is admitted, an RN as-sembles a patient admission history, and from thisdetermines whether the patient requires the assist-ance of a social worker, physical or occupationaltherapist, nutritionist, or other health care special-ist. If the RN determines that additional assistanceis needed, she or he contacts the appropriate pro-fessional and arranges for a conference with the pa-tient. For example, if a patient requires the assist-ance of a social worker the RN would then makean entry to that effect on a log maintained on inpa-tient units. That entry would alert a social workerof the patient's needs and, in most instances, thesocial worker would proceed to discuss the prob-lem with the staff RN assigned the primary respon-sibility for the patient's care before consulting withthe patient. If the patient's problem requires moreimmediate attention, then the RN would communi-cate the need for expedited action. Likewise, if aneed for special assistance, such as physical ther-apy, develops during hospitalization, an RN wouldbe responsible for contacting the appropriate pro-fessional. Professionals treating patients and RNsconsult on an ongoing basis about the specializedtreatment being administered. For example, a phys-ical therapist treating a patient would consult withthe RN involved to determine if the patient was re-sponding to the therapy program. Furthermore,sometimes an RN assists in administering therapy.It appears generally that staff RNs have morejob interaction with social workers than with anyof the various other professionals. Social workersspend much of their time on inpatient units assist-ing patients with discharge planning and workingwith patients who have psychological, economic,family, or other similar problems. On some inpa-tient units there is an office or work area providedfor social workers adjacent to the nursing station.Staff RNs are also involved in assisting patientswith discharge planning and often work in con-junction with social workers on such plans.The pattern of job interaction between staff reg-istered nurses and the other hospital professionalsinvolved providing direct patient care, such as thephysical therapists, occupational therapists, speechpathologist, nutritionists, audiologist, and radiolo-gists, resembles that between RNs and social work-ers, except that the frequency and length of thecontacts is less substantial.Laboratory technologists, the largest group ofnon-nurse professionals, work in hospital laborato-ries under the direction of the vice president formaterials management, where they perform the lab-oratory tests required for hospital operation. Theyhave little direct contact with patients. As part oftheir overall responsibility, RNs review laboratoryreports and contact a laboratory technologist if atest result appears to be very unusual, indicatingthe possibility of an error or some other problem.If there is an urgent need for a particular testresult, an RN communicates that information to alaboratory technologist. Finally, if a specimen ortest result is misplaced, an RN contacts a labora-tory technologist and together they search for themissing material.Contacts between RNs and other professionalsinvolved in indirect patient care fall into a similarpattern. For instance, if an RN has a problem withpatient care equipment, the biomedical engineer iscontacted. The epidemiologist is responsible for in-fection control and might be contacted if a patienthas an infection problem. In addition, the epidemi-ologist engages in periodic discussions with RNsabout methods of controlling infection. Physicistsconsult with RNs about problems relating to radi-ation therapy and procedures to be followed toavoid overexposure to radiation. Pharmacists dis-pense medications prescribed by doctors. LICHuses a unit dose system under which a physicianorders, and a pharmacist stocks, enough medicineto last a patient 24 hours. Pharmacists also set uppatient medication profiles, obtaining any pertinentinformation from RNs. Pharmacists spend a signifi-cant amount of time on inpatient units, providingfloor stocks, clearing leftover medicines, insuringthat narcotics are locked away, and seeing thatother established procedures for handling medi-cines are being followed. Dieticians spend most oftheir time working on the preparation and servingof food; however, if a patient has a particular di-etary problem, an RN might confer with a dieticianabout the matter.Finally, there are the professionals employed inLICH's satellite facilities. This group of profession-als includes the teachers and assistant teachers inthe Lamm Institute, the recreation therapist andthe psychologists who also work in the Lamm In-stitute, methadone counselors, and the alcoholismcounselor. These professionals have few, if any, 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontacts with staff RNs except for the ones as-signed to work in the satellite facilities.In reaching his determination that a unit limitedto RNs is appropriate, the Regional Director notedthat LICH employs a holistic approach in patientcare which results in regular contact between reg-istered nurses and other employees in the hospital.However, relying on Mercy Hospitals of Sacramen-to, Inc.,14 the Regional Director held that RNs areentitled to be represented for the purpose of collec-tive bargaining in a separate unit. He eschewed anydiscussion as to whether the holistic approach ap-plied at LICH and the other factors raised by theEmployer have created such a close community ofinterest between the RNs and other professionalemployees as to require their representation in asingle overall professional employee unit. Subse-quent to the issuance of the Regional Director's de-cision, the Board, in Newton-Wellesley Hospital,15reexamined the considerations to be applied in de-termining the appropriateness of a separate unit ofRNs and concluded that "an irrebuttable presump-tion of the appropriateness of registered nursesunits in all cases, without regard to particular cir-cumstances, should be disavowed" because "[s]ucha per se approach to unit determinations is incon-sistent with the Board's Section 9(b) responsibilityto decide 'in each case' whether the requested unitis appropriate."'6At the same time, however, theBoard reaffirmed its position that, "giving full anddue regard" to the legislative admonition againstproliferation of bargaining units in the health careindustry, RNs can possess such a community of in-terest as to make their separate representation ap-propriate. The ultimate determination turns onwhether the interests of RNs "are sufficiently dis-tinct from those of other employees to warrant theestablishment of a separate unit."17Here, we find that a separate unit of RNs is ap-propriate for collective-bargaining purposes. Theoverwhelming majority of RNs, over 80 percent,are administratively separated into a department ofnursing. That department is overseen by an RNand its complete supervisory hierarchy is composedof RNs. No other group of professional employeesfunctions within a single homogeneous administra-tive structure equivalent in size or scope. In addi-tion, there is no other professional group subject toa comparable intraprofessional hierarchy of super-visors, ranging from first-line supervisors to thevice president and director of nursing.RNs have similar education and training and aresubject to a uniform state licensure requirement. By14 217 NLRB 765 (1975)." 250 NLRB 409 (1980).' Id. at 411.Id. at 411contrast, the educational and licensing requirementsfor other professionals vary substantially.Furthermore, the RNs at LICH share uniquefunctional responsibilities. They are assigned theprime responsibility for overall patient care. Thisunique responsibility requires that RNs remain inclose and continuous proximity to patients and uti-lize a wide variety of patient care skills. It is thisunique function that most clearly separates RNsfrom the other professionals. No other group ofprofessional employees has such continual patientcontact, nor is any other group required to applythe diverse patient care skills required of RNs.While a few other professionals, such as socialworkers and physical therapists, have regular con-tacts with patients, they are not required to remaincontinually on inpatient units and they perform amuch narrower range of specialized health caretasks. In fact, the majority of the health care pro-fessionals have only limited personal contacts withpatients. In addition, RNs can be and are trans-ferred throughout the various inpatient units ofLICH. They also have separate promotional oppor-tunities. Finally, there is no functional integrationbetween RNs and any other group of professionalemployees. 18The holistic approach to patient care as appliedat LICH has not resulted in any significant modifi-cation of the distinct and unique patient care roleassigned to RNs. In carrying out their primaryfunction of monitoring the overall care provided topatients, RNs are required to have some contactwith virtually every other category of employee,not only professionals, employed at LICH. Howev-er, such contacts are the norm in any modern hos-pital employing an interdisciplinary approach topatient care.Moreover, the holistic approach to patient careat LICH, when reduced to its basics, actually con-sists of the use of interdisciplinary committees de-signed to assist in hospital planning and to increaseoverall coordination of effort. This is exemplifiedby the use of the integrated charting system. Anylarge institution must develop mechanisms to en-hance communication and cooperation among nu-merous disciplines working towards a commongoal. In a hospital the size of LICH, with its manydepartments and specialities, the formation of suchinterdisciplinary committees is merely a natural re-sponse to attempt to solve the problems in planningand coordination inherent in the operation of sucha complex institution. However, the existence ofthese committees in reality has only a minimal' Compare Mounl 4ir IFoundation d/b/a Mount Airy PsychiatricCenter, 253 NLRB 1003 (1981) THE LONG ISLAND COLLEGE HOSPITAL207impact on the day-to-day job responsibilities ofRNs.For, although a member of the nursing depart-ment serves on all of the committees, in many in-stances the representatives assigned to a particularcommittee is a supervisory or managerial RN. Thenumber of rank-and-file RNs actually serving onthe committees is quite small compared to theoverall number of RNs employed at LICH. Fur-thermore, many of the committees meet only spo-radically. In practical terms, the real impact ofthese committees on RNs stems from the improvedhospital operation that results from the integratedplanning and increased coordination of effort thatthe committees are designed to achieve. Thus, inour view the factors that establish a separate anddistinct community of interest among RNs are notaffected in any significant way by the existence ofthese committees.Similarly, while the integrated charting systemresults in a few more frequent contacts betweenRNs and other professionals than would occur oth-erwise, that system does not create any true func-tional integration between RNs and any othergroup of professionals. Nor does it diminish thewidespread specialization of tasks and responsibil-ities that characterizes the functions of the respec-tive professionals. Rather, the use of an integratedcharting system simply recognizes that all forms ofpatient care are directed towards achieving thesame end, the patient's recovery, and that increasedcommunication between professionals concerningthe different types of care being provided facilitatesthat end. Hence, rather than establishing a uniformcommunity of interest between RNs and other pro-fessionals, the integrated charting system is itself anacknowledgment that patient care in a modern hos-pital is divided among diverse groups of profession-als with very separate and distinct skills and re-sponsibilities. In sum, we do not believe that theholistic approach to patient care, as interpreted andapplied here, has in any significant respect affectedthe factors establishing a separate community of in-terest among RNs. In addition to the RNs in the department ofnursing, the unit sought includes much smallergroups of RNs employed in various satellite healthcare facilities operated by the Employer. InNewton-Wellesley, supra, we considered the appro-priate unit placement of a number of similarly situ-ated RNs. There we concluded that while a sepa-'1 See Brookwood Hospital Management Corporation d/bh/a BrooukLardHospital 252 NLRB 748 (1980). where we found that although the em-ployer applied a "team approach" to patient care, which included Seeklymeetings among team members, that did not create such a close commlu-nity of interest between RNs and other professionals as to require theirrepresentation in a single unitrate unit of such residual groups of RNs might beappropriate if the determination turned solely on ananalysis of community-of-interest factors, the con-gressional admonition against unit proliferation pre-cluded such a result. Therefore, given the choicebetween placing such residual RNs in one of twounits-one composed of RNs or one composed ofthe remaining professionals-the better choice wasto aggregate all RNs in a single unit. In part, thisconclusion was based on the similarities in educa-tional background and duties among all RNs, and,in part, on the even greater diversity that existedbetween the residual RNs and the various non-nurse professionals.20Here, insofar as can be deter-mined from the limited evidence submitted con-cerning the duties of the relatively small number ofRNs employed outside the nursing department,their interests appear to be more closely alignedwith those RNs employed in the nursing depart-ment. Accordingly, we conclude that the unit ofRNs sought constitutes an appropriate unit for col-lective-bargaining purposes within the meaning ofSection 9(b) of the Act.2120 See N.ewton- Welleehy Ilospital. upra21 As previously nted, the parties stipulated that if an RN unit isfound appropriate then the instructor and assistant instructors in theschool of nursing and the nurse anesthetist, should be excluded from sucha unit because of their separate community of interests. There is substan-tial evidence indicating the instructors and assistant instructors and thenurse anesthetists do have significantl5distinct interests from the otherRNs employed at LICH Thus, the record shows that the school of nurs-ing instructors and assistant instructors have no patient care responsibil-ities The bulk oif their inle is spent in the separate school of nursing fa-cility providing classro,rolln Intrticl tn to nursing students They do. hou-ever. spend tip to 10 hours a wreek in the hospital facility supervising stu-dent nurses working on ipatient units as part oIf the school's clinical pro-gram. The school of nursing is separately supervised by the assisciate d-rector of the school of nirsing who reports to the vice president f nurs-ing The nurse anesthetists are assigned to the department of anesthesiol-gy and report to the medical director of that department In order toqualify as a nurse anesthetist, an RN must become a certified registerednurse anesthetist which requires an additional 2 years of education in an-esthesiology and passing a national examination given by the AmericanAssociation of Anesthetists Nurse anesthetists operate an anesthesia machine in the operating room and do not perform the other services regularly performed by RNs he operating room is located in a separate areaof the hospital, away from any nursing stations. and nurse anesthetistshave little contact with ther RNs Nurse anesthetists work a 40-hourworkweek and are paid an average of several thousand dollars a yearmore than other RNs Unlike RNs, nurse anesthetists are authorized toadminister medicatllion ithout a signed doctor's order There hase beenno transters of staff RNs into the position of nurse anesthetistIt is the Hoard's general policy to accept a unit stipulation as long asthe stipulation is not inconsistent ith any statutory provision or eslab-lished Board policy .ir Erprcs International Corporation. 245 NLRB 47811979); White Cloud Products. Inc.. 214 NLRB 516 (1974); and Bernhord-A.4lmann l'exai Corporation. 122 NLRB 1289. 129! at fn 4 (1959) SinceNewton-Wellesley, In those instances in which the Board has beeln confronted with an issue insoling the unit placemenit of non-nursing dep.rt-ment RNs. the Board has generally aggregated all RNs ithin a singleunit As nted in our presrious discussion, the general reason for adoptingthis approach is that vhile such residual RNs may have separate interestsfrom the other RNs, onelhcless their hackground training, and dutiesusually give tIhnl a closer cnlnlinlts of interest to tother RNs than tothe non-nurse pr fssiona s nempllcd in a hspital. lowcer, hcin. ashere. the parties stipulate that irtain reiduial groups of RNs shouldi beC oninucd 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDHaving concluded that the requested unit of RNsat the Employer's facility is an appropriate one forcollective bargaining, we hereby direct the Region-excluded from any RN unit based on separate community of interests,and the record accords with the stipulations, there is no statutory require-ment or established Board policy that conflicts with the acceptance ofsuch a stipulation. Such a stipulation presupposes a distinct community ofinterests between those RNs to be excluded and those included within anal Director to open and count the impounded bal-lots, and to take further appropriate action as maybe required.overall RN unit. Furthermore, accepting that stipulation does not conflictwith the congressional admonition against proliferation of units since theresidual RNs can be grouped for representational purposes with the otherhealth care professionals. Therefore, since the record accords with theparties' stipulation, it is further reason for finding the RN unit soughthere appropriate.